ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-308, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that EDWARD G. WERNER of MOORESTOWN, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 1.16(d) (failure to return unearned portion of a retainer);
And the Disciplinary Review Board having further determined that respondent should refund the entire fee to the client;
And good cause appearing;
It is ORDERED that EDWARD G. WERNER is hereby reprimanded; and it is further
ORDERED that respondent shall refund the fee of $4,000 to Claire Keating within sixty days after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*499ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.